April 8, 1903. The opinion of the Court was delivered by
Tom Johnson was convicted of the murder of Robert Parks, at the November term, 1894, of the Court of General Sessions for Edgefield County. Pending his appeal to this Court, he escaped and the appeal was suspended until his recent capture. From the record it appears that the dead body of Robert Parks was found in the Savannah River, with marks of violence on the face. Parks was last seen with the defendant going to the river to cross in a bateau, and the State endeavored to prove by circumstantial evidence that the defendant inflicted the violence which resulted in his death. The defendant testified that Parks accidentally fell from the bateau and was drowned, and offered evidence for the purpose of showing the wound was made by the rapid current of the river casting the body violently against a rock. This statement of the issue is necessary to an understanding of the questions involved in the appeal. The trial in the Court of General Sessions proceeded to its end without objection to the jury, but after a verdict of conviction, the defendant moved for a new trial on the following grounds:
"First. That the sheriff was, contrary to law, allowed to draw the names of jurors from the jury box. *Page 31 
"Second. That the jury commissioners, contrary to law, passed upon the competency of the jurors as drawn and illegally destroyed the ballots containing the names of those jurors by them deemed incompetent.
"Third. That it appears from the evidence that the offense, if committed at all, was beyond the jurisdiction of this State."
The motion was refused, and appellant in this Court insists it should have been granted on the first and second grounds. The act of 1871 (Revised Statutes, 1893, sec. 2407), requires objections of this kind to be made before the verdict, unless the party making them was injured by the irregularity. There was no effort in this case to prove injury resulting from the irregularity, nor was there evidence of effort to ascertain before trial whether the jury had been legally drawn. The statute proceeds on the principle that a party shall not be allowed to go to trial and take for himself the possibilities of a favorable result, and in case of disappointment have the verdict set aside upon a bare technical irregularity. State v. Robertson, 54 S.C. 153. The first exception is overruled.
The question asked by the solicitor of the witness, Hitt, as to whether he had seen much of defendant prior to September, 1894, was merely preliminary to inquiry as to what witness had seen of him in connection with the death of the deceased, and was clearly competent.
The witness, Blackwell, had testified to the presence and interest of the white people at the inquest, and defendant's counsel objected to the question, "The day when the body was found, any black people there?" While references to distinction of color, in courts of justice, may well be avoided, we do not see how the answer to this question could possibly have prejudiced the defendant.
The solicitor asked the question of the witness, Harmon, who was sworn in reply: "Have you in your personal experience ever witnessed the floating of any person or any bale of cotton down the main sluice of that river, and if so *Page 32 
did it follow the sluice, or was it blown off to the Georgia side, and if you witnessed such an occurrence, was the wind blowing at the time or not?" The appellant insists the question should have been ruled out because: (1) It was leading. (2) The witness was examined as a water expert, and question should have been put hypothetically. (3) It was irrelevant. (4) It was not in reply. The question was not suggestive of the reply, but left it to the witness to state his actual observation of the effect of the current and wind on a floating object at the place where the death occurred. It was manifestly relevant because the action of the current of the river at this point was one of the most important inquiries in the case. It was competent because the witness was stating facts he had observed in the action of the water. Harmon v. R.R. Co., 32 S.C. 129,10 S.E., 552. In general, the admission of cumulative evidence in reply is within the discretion of the Circuit Judge. State v. Simms, 16 S.C. 495; Caldwell
v. Wilson, 2 Speer, 75.
Dr. Bell, who made the examination of the wounds of deceased, testified that they could not have been made by the face striking against rocks in the water after death, and that if the water was ten to fifteen feet deep, it was not reasonable to suppose they could have been made by deceased falling or being thrown from the boat and striking the rocks. All this, it will be observed, was based on his examination of the wound and his knowledge of the action of water, and it was clearly competent evidence. State v. Merriman, 34 S.C. 36, 13 S.E., 328. Besides, no objection was made to its admission. The second, third, fourth, fifth, sixth and seventh exceptions, relating to the admission of testimony, are, therefore, overruled.
The appellant in his ninth exception assigns error to the Circuit Judge in saying to the jury, "Then, gentlemen, the question for you in this case at the threshold of your examination is, was Robert Parks, the deceased, murdered, or did *Page 33 
he come to his death by drowning or some other accident?" thus, as appellant insists, taking from the jury the consideration of manslaughter. At the beginning of the charge, manslaughter had been merely spoken of and defined in general terms. The counsel for the defendant agreed, in response to an inquiry from the presiding Judge, that further discussion of manslaughter and self-defense was unnecessary. This left the presiding Judge under the impression that counsel had agreed there was no evidence upon any issue except murder and accidental death. If there was any error in this regard, however, or in the definition of manslaughter as "killing in sudden heat and passion upon sufficient legal provocation and without malice," it was corrected when the following instruction was given to the jury on the subject, which it requires no argument to show was very favorable to defendant: "Mr. Foreman, something has been said about manslaughter. If you come to the conclusion that Bob Parks came to his death at the hands of Tom Johnson, the deed having been done with a murderous intent, with malice aforethought, but in sudden heat and passion, upon sufficient legal provocation, then, of course, if you take that view of the testimony, you will find him guilty of manslaughter." The eighth and ninth exceptions cannot be sustained.
The tenth exception must fail, because the defendant himself had testified to the death of Robert Parks and that his dead body had been in the river. There was, therefore, no issue as to these matters, and the Circuit Judge had a right to make this statement as one upon which the witnesses agreed.
We do not think the portions of the charge referred to in the eleventh, twelfth, thirteenth, sixteenth, seventeenth, twentieth, twenty-first, twenty-second, twenty-third and twenty-fourth exceptions, were in violation of the provision of the Constitution of 1868, forbidding the Circuit Judge to charge the jury in respect to matters of fact, as that provision has been construed by this Court. The presiding Judge did make a very lucid statement of the *Page 34 
issues presented, and of the evidence upon which the State and the defendant relied to support their respective positions. But it is well established by authority that this is not a violation of the constitutional provisions. Among the many cases on the subject, we refer to State v. White, 15 S.C. 392;State v. Glover, 27 S.C. 607, 4 S.E., 564, and State
v. Atkinson, 33 S.C. 101, 11 S.E., 693, as laying down the rule under which this case falls. In the case last cited, the evidence was collated and the issues stated more distinctly than in this case.
The charge on circumstantial evidence was a charge on the law of the case. It was nothing more than an instruction that circumstantial evidence was to be weighed as other evidence and acted on when it produced conviction, and that to refuse to act upon it when it did produce conviction, would be unreasonable. The jury was expressly told that circumstantial evidence to warrant conviction must be so strong as to exclude every other conclusion than the guilt of the accused. The fourteenth and fifteenth exceptions are overruled.
In the eighteenth exception, appellant's counsel submits the Court should interpret a portion of the charge as an instruction that if the blow was inflicted on the body of Parks by defendant after death, it would be murder. Since stress is laid on this point, we quote the portion of the charge referred to: "If Dr. Bell's testimony be taken as true on that point, it is a fact that the wound must have been inflicted by some blunt instrument and not by rocks; was it the butt of a gun, or paddle, or any other blunt instrument in the hands of Tom Johnson. Was that wound inflicted before or after death? Of course, if you come to the conclusion that it was a blow dealt by Tom Johnson with malice aforethought, you will not inquire whether it was dealt before or after, if that blow was dealt by Tom Johnson; if you are satisfied that such was the case by the evidence before you, even though it may not have killed him at the time but stunned him, rendering him unable when thrown in the water to successfully *Page 35 
struggle for his life, being unconscious, then you will have to find him guilty of murder." Inaccuracies of language will occur, especially in oral charges, in spite of the utmost care, but it is manifest the jury, as reasonable men, could not have received from this language the impression that it would be murder to strike a dead body.
The twenty-fifth exception cannot be sustained. There was evidence from the witness, Hitt, that when he went to get his boat from deceased, who had borrowed it, he walked some distance up the river before he discovered defendant on the other side with the boat. The State took the position this evidence tended to show the defendant was not so maimed as the defense insisted he was, that he would not probably be able to strike his companion in the boat a fatal or stunning blow. The presiding Judge properly submitted this as an inquiry for the jury.
The nineteenth exception relates to the charge of the Circuit Judge on the consideration to be given by the jury to expert testimony. On this subject the presiding Judge said: "In addition to circumstantial evidence, you have a good deal of expert testimony; that is to say, testimony by witnesses not as to facts in the case, but as to scientific theories and facts. Now, I charge you that all the evidence given by all the witnesses who testified to what relates to the case, the facts in the case, is binding upon you, to be considered by you — you are to weigh it; but as to the expert testimony given by Drs. Hill and Townes, and some given by Dr. Bell, when purely upon hypothetical questions and not upon the facts of this case, you may or not consider just as you feel the need of it. Expert witnesses are allowed to be examined not on the facts of the case, to throw light on the facts of the case, if the jury desire light thrown on the facts. If you have any difficulty as to the nature of the wound, whether it was a murderous blow or accidental bruise, then you may or may not call to your recollection what the doctors stated about such wounds — not about that *Page 36 
wound, but about such wounds. A great deal of the testimony of Dr. Bell was not the testimony of an expert, but that of an eye-witness, having seen the wound and examined it. So much of his testimony as is on the facts of the case, you must consider. I hope you understand, Mr. Foreman and gentlemen, what I mean. Purely expert, experimental, technical, theoretical testimony, may or may not be considered by you, just as you feel or do not feel the need of it." This clearly meant that the jury was at liberty to come to a conclusion as to the guilt or innocence of the accused, and find a verdict without giving any consideration to the expert testimony. The record shows the defense relied to a great extent on the expert testimony of Dr. Hill to support the statement of defendant that deceased was drowned. It was, therefore, of vital interest to him that the force of this evidence should not be impaired. He was entitled to have it considered by the jury just as other evidence. As the charge warranted the jury in finding a verdict on the direct evidence without giving any consideration to the expert evidence, it was clearly erroneous. After expert testimony is admitted by the Court, it is to be considered by the jury just as other evidence, and given such weight as in the opinion of the jury it should receive. Thompson v. Ish., 99 Mo., 160;Ry. Co. v. Whitehead, 71 Miss., 451; People v. Seaman,107 Mich., 348; Isenhour v. State, 157; Ind., 517; R.R. Co. v.Thul., 32 Kans., 255.
The judgment of this Court is, that the judgment of the Circuit Court be reversed, and a new trial ordered.
Submitted on printed Briefs. — R. *Page 37